Citation Nr: 1509144	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  14-38 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for coronary artery disease.

2.  Entitlement to a rating greater than 20 percent for diabetes mellitus, type II.

3.  Entitlement to a rating greater than 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating greater than 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

(The issue of entitlement to payment or reimbursement for unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital is addressed in a separate Board decision under a different docket number).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied a rating greater than 30 percent for coronary artery disease, a rating greater than 20 percent for diabetes mellitus, type II, a rating greater than 20 percent for peripheral neuropathy of the right lower extremity, a rating greater than 20 percent for peripheral neuropathy of the left lower extremity and entitlement to TDIU.  In February 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2014, and the Veteran submitted a substantive appeal in November 2014.

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge concerning a different appeal.

This appeal has been processed by use of the Veterans Benefits Management System (VBMS) and Virtual VA electronic record storage systems.  Thus, any further review of this claim should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 filing received in November 2014, the Veteran requested a Travel Board hearing for the issues listed on the title page.  He appeared before the undersigned in January 2015 to provide testimony on the issue of entitlement to payment or reimbursement for unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital - which is addressed in a separate Board decision.  Notably, at the time of the January 2015 hearing, the Veterans Appeals Control and Locator System (VACOLS) did not identify any other issues on appeal.  This appeal, therefore, is remanded to the AOJ to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The AOJ should notify the Veteran and his representative of the date and time of the hearing and give them time to prepare.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




